DETAILED ACTION
Response to Amendment
The reply filed on 9/7/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): amended claim 9 and newly submitted claims 18-20 drawn to a non-elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Amended claim 9 and newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, canceled claims 1-8, drawn to a refiner bar plate
Group II, original claims 9 and 10, drawn to a method of manufacturing a refiner bar plate (a second embodiment)
Group III, amended claim 9 and newly submitted claims 18-20, drawn to a method of manufacturing a refiner bar plate (a sixth embodiment)

Since applicant has received an action on the merits for the originally presented invention (Group II, original claims 9 and 10), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claim 9 and newly submitted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/12/2021